 In the Matter of GLEN ALDEN COAL COMPANYandINTERNATIONALASSOCIATION OF MACHINISTS,A. F. L. ,Case No.R-4401.-DecidedMarch,18, 1943SECONDSUPPLEMENTALDECISIONANDORDERJOn January 8, 1943,-the National Labor Relations Board issued aSupplemental Decision and Second Direction of Election in, thisproceeding,' 'directing that. a run-off election be held among repairshop employees at the Exeter Shop of Glen Alden Coal Company,West Pittston, Pennsylvania, to determine whether they desired to berepresented by International Association of Machinists, A. F. L.,herein called the I. A. M., or by United Mine Workers, District No. 1,herein called the U. Al. W., for the purposes of collective bargaining.,Pursuant to the Second Direction of Election, a run-off election wasconducted on January 22, 1943, under the direction and supervisionof the Acting Regional Director for the Fourth Region (Philadel-phia, Pennsylvania).On January 25, '1943, the Acting RegionalDirector, acting pursuant to Article II, Section 10, of the NationalLabor Relations Board Rules and Regulations-Series 2, as amended.issued and duly served upon the parties an Election Report.As to the results of the balloting in the run-off election, the ActingRegional Director reported as follows :Total on eligibility list_______________________________197Total ballots cast___________________________________________187Total ballots challenged_____________________________________0Total blank ballots__________________________________________0Total void ballots__________________________________________103Total valid votes counted____________________________________84Votes cast for United Mine Workers, District No. 1____________'3Votes cast for International, Association of Machinists,A. F. L_81On or about February 1, 1943, the Company filed Objections to theElection Report, asserting that the Acting Regional Director's findingthat 103 ballots cast were void was erroneous and excepting to hisThe Board also at the same time certified InternationalMoulders &Foundry WorkersUnion, Local 133, A. F. L., asthe exclusive representativeof the foundryemployees atthe Exeter Shop of the Company.48 N. L.R. B., No. 35.270 GLEN ALDEN COAL COMPANY. -271recommendation that,-the Board certify the I. A. M: as theexclusiverepresentative.The Company also objected on the ground that it had'a,,priorcontract with the U: M. W. which designated the U. M. W. asthe exclusive representative of all the employees of the Company in theanthracite industry.2On February 4, 1943, the Regional Directorissuedand duly served on the parties a Report on Objections,recom-mending that the objections be dismissed as raising no substantial ormaterialissues with respect to the conduct of the ballot.The Company contends that since 102 of the -103 ballots declaredvoid were marked in such manner as to indicate clearly the desire ofthe voters not to be represented by either, union, the I. A. M. did notreceive a majority of the votes cast.The Company alleged that be-cause these ballots "were cast in conformity with the official notice ofelection posted by the National Labor Relations Board, or in con-formity with its instructions," the Acting Regional Director's findingthat the ballots were void was "arbitrary and not in conformity withthe notice."The Regional Director reported that 102 of the "voidd"ballots were marked as follows 72 marked "neither," 16 "no union,"13 "none," 1 "no," and 1 "0" in 1 box and "X" in the other.He foundthat in the case of each' of the "void" ballots the voter had failed toobserve the instruction on the sample and official ballot, which con-tained voting squares only for the I. A. M. and the U. M. W., to "markan X in one square only," and that there was nothing in the officialnotice or in any "instructions" to support the Company's contentionthat the "void" ballots "were cast in conformity" with the notice or,any instructions.He accordingly affirmed the findings in the ElectionReport that the I. A. M. had received a majority'of the valid votes castand recommended' that the Board certify the I. A. M. as the exclusiverepresentative.It has been our consistent practice to direct run-off elections, ifrequested, in situations where the number of votes against representa-tion has been less than a' plurality and'the combined votes cast for thelabor organizations constitute a majority, since we have construed thecombined vote as expressive of a'desire for, representation on the partof a majority participating in the election.Thus, in directing a run-off electionin this case we inferred, on the basis of the results of thefirst election,3 that "a majority of the repair shop employees desire tobargain collectively with the Company."Where we direct run-offelections,we do not provide, an opportunity for employeesagain to'For reasonsindicated in our Decisionand SupplementalDecision,we find no meritin the objection based uponthe UM. W. contract.3 In the firstelection, the 188 validballotswere distributed as follows:94 for , theI.A.M., 4 for the U. M W., and 90for "neither."i 272'DECISIONS OF ' NATIONAL LABOR RELATIONS BOARDexpressed a 'desire-for representation 'and the voters "opposed to ;anyof the unions on the ballot have failed to poll a plurality.While we agree with the Regional Director's finding that the 102ballots in question were technically void because they were marked ina manner obviously not in conformity with 'the instructions in thenotice of election and on the official ballot, we are nevertheless con-strained to regard them as expressive of the desires of the voters andtherefore evidence rebutting'the' presumption on' which, the run-offrule'rests.Since the ballot did not provide a space for registering avote against either organization, the voters resorted to -the only methodavailable for expressing "their choice.4That choice is clear : they donot desire to be represented by either the I. A. M. or -the U.-M. W.The inference we drew from the results of the first election, namely thata majority desired representation for collective bargaining purposes'by one of the organizations, is therefore overcome, as a majority haveindicated a contrary desire.Accordingly, we find that a majorityparticipating in the run-off election do not desire representation byeither 'the I. A. M. or the U. M: W.` The petition will therefore bedismissed.ORDER-Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification- of representativesof employees of Glen Alden Coal' Company, West- Pittston, Pennsyl-vania, filed by International Association of Machinists, A. F. L., be,and it hereby is,dismissed.MR. JOHN M. HOUSTON took no part in the consideration of the above'Second Supplemental Decision and Order.' Cf. Matter of General Electric CompanyandPattern Makers League of North America,A. F. L.,29 N. L. R. B. 162,'where'the Board,in determining the unit appropriate forpurposes of collective bargaining,gave'weight to the desires of employees in a craft groupas expressed by the fact that in a prior consent election employees had written in on-their ballots the name of a craft union not listed on the ballot. -1